Citation Nr: 1816321	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-37 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a disability evaluation in excess of 60 percent for coronary artery disease (CAD) status post angioplasty, to include atherosclerosis prior to July 24, 2017. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1954 to March 1956 and from July 1964 to July 1982.  These matters are before the Board of Veterans' Appeals (Board) on appeal from May 2011 rating decision of Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).

In May 2017, the Board remanded the Veteran's claim to the agency of original jurisdiction for further development.  The required development has been completed and the Veteran's claims are once again properly before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

FINDING OF FACT

Prior to July 24, 2017, the Veteran's CAD is manifested by a workload of greater than 3 METS but not greater than 5 METS resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

CONCLUSION OF LAW

Prior to July 24, 2017, the criteria for an initial disability evaluation in excess of 60 percent for CAD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.100, 4.104, Diagnostic Code 7005 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran's claim was remanded in May 2017 for further development.  Specifically, the AOJ was instructed to schedule the Veteran for a VA examination to determine the current severity of his CAD.  The required examination was completed in July 2017.  The Board finds the July 2017 VA examination is adequate for the purposes of determining disability evaluation, as it involved a review of the Veteran's service medical records as well as a clinical evaluation of the Veteran, and provide an adequate discussion of the diagnosis provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In addition, the AOJ was to notify the Veteran of his opportunity to submit additional pertinent treatment records, including records from Dr. I.V.J.  The AOJ completed this remand directive with May 2017 correspondence to the Veteran.

There has been substantial compliance with the prior remand, and adjudication of the Veteran's claim may proceed.  See Stegall v. West, 11 Vet. App. 268, 271   (1998).

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the veteran.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record. 

While the Veteran is competent to report (1) symptoms observable to a layperson, e.g., difficulty hearing others; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Because there is no universal rule as to competence, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App 428   (2011).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the veteran.

Increased Evaluations

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular Diagnostic Code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson, 12 Vet. App. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (applying the concept of staged ratings to claims in which an initial disability evaluation had previously been assigned and become final).

Initial Disability Evaluation in Excess of 60 percent, Prior to July 24, 2017

The Veteran claims entitlement to an initial disability rating in excess of 60 percent for CAD, prior to July 24, 2017.  In a December 2017 rating decision, the Veteran was granted a 100 percent disability evaluation for CAD, as of July 24, 2017.  However, the Veteran's appeal for an increased disability evaluation continues for the period on appeal prior to July 24, 2017.  

The Veteran's CAD is evaluated pursuant to Diagnostic Code 7005.  38 C.F.R. § 4.104.  

Diagnostic Code 7005 provides for a 10 percent evaluation for a workload greater than 7 METS but not greater than 10 METS resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; where continuous medication required.  Id.  

A 30 percent evaluation is warranted for a workload of greater than 5 METS but not greater than 7 METS resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  Id.

A 60 percent evaluation is warranted for more than one episode of acute congestive heart failure in the past year, or a workload of greater than 3 METS but not greater than 5 METS resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.

A 100 percent rating is warranted for chronic congestive heart failure, or when a workload of 3 METS or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

The criteria set forth in Diagnostic Code 7005 are based upon METs, which are "metabolic equivalents."  One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute. 38 C.F.R. § 4.104 Note (2).  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity expressed in METs and supported by specific examples that result in dyspnea, fatigue, angina, dizziness, or syncope may be used.  Id.

The Veteran completed a VA general medical examination on February 23, 2011.  At examination, the Veteran reported symptoms of angina, shortness of breath, dizziness, and fatigue.  The Veteran was diagnosed with CAD status post angioplasty to include atherosclerosis.   The February 2011 examination of the Veteran's heart showed irregular rhythm and heartbeat sounds.  Palpation and auscultation were normal.  

When evaluating cardiovascular system disabilities covered by Diagnostic Codes 7000-7007, 7011, and 7015-7020, VA regulations require metabolic equivalent (MET) testing in all cases except when there is a medical contraindication, when the left ventricular ejection fraction has been measured and is 50 percent or less, when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year, or when a 100 percent evaluation can be assigned on another basis. 38 C.F.R. § 4.100(b).  Furthermore, when the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the METs that result in the above-mentioned symptoms may be used as long as it is supported by specific examples. See 38 C.F.R. § 4.104 Note (2).

In the present case, a stress test was not performed on the Veteran because the VA examiner noted that the stress test would be contraindicated by the Veteran's service-connected peripheral vascular disease.  However, an electrocardiogram completed in February 2011 showed normal sinus rhythm with non-specific ST and T wave changes.  Echocardiogram results were indicative of congestive heart failure, and measured left ventricular ejection fraction of 35 percent.  The examiner estimated the Veteran's METs level as greater than 3, but not greater than 5. The examiner stated:

This estimated METs level would be consistent with a claimant who has the cardiac functioning to perform the following type of activities: light yard work (weeding) mowing lawn (power mower) and brisk walking (4mph). This is the lowest level of activity in which the claimant reports the following symptoms: dyspnea, fatigue, angina, and dizziness.

Private treatment records submitted by the Veteran do not report METs, but do indicate that the Veteran had an ejection fraction of 51 percent in August 2010, and 43 percent in December 2010 and February 2011. 

As noted above,  an evaluation of 60 percent is assigned if there is more than one episode of acute congestive heart failure in the past year; or workload greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

The Board acknowledges the Veteran's contentions that his CAD is more severe than represented by a 60 percent disability evaluation.  Lay persons are competent to provide opinions on some medical issues.  Kahana, 24 Vet. App. at 435.

However, determining the degree of severity of the Veteran's CAD requires medical inquiry into the Veteran's cardiovascular functioning.  With regard to the specific issue in this case, whether his CAD is more severe than a 60 percent disability rating, falls outside the realm of knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4.  Such internal processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills.  As a result, the probative value of his lay assertions is low.

The VA examination findings are more probative than the other evidence of record. The Board concludes that the preponderance of the evidence is against the claim for an increased initial disability evaluation for the Veteran's CAD.  The benefit of the doubt rule therefore does not apply, and entitlement to an initial disability evaluation in excess of 60 percent for CAD, prior to July 24, 2017, is not warranted.

The Board is grateful for the Veteran's honorable service, and this decision is not meant to detract from that service.  However, given the record before it, the Board finds that the evidence in this case does not reach the evidence of equipoise.  See 38 U.S.C. § 5107(a).  Unfortunately, the Board concludes that an increased rating is unwarranted.


	(CONTINUED ON NEXT PAGE)







ORDER

Entitlement to a disability evaluation in excess of 60 percent for CAD, prior to July 24, 2017, is denied.




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


